Citation Nr: 0615883	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland 
California, which granted service connection for bilateral 
hearing loss and assigned a zero percent rating, effective 
from July 19, 2004, the date of receipt of the veteran's 
claim for service connection.  The RO issued a notice of the 
decision in November 2004, and thereafter, in December 2004, 
the veteran timely submitted a Notice of Disagreement (NOD).  
In January 2005, the RO provided a Statement of the Case 
(SOC) and the veteran timely filed a substantive appeal.

The veteran initially had requested a hearing before the 
Board in his substantive appeal, however, he subsequently 
withdrew that request in March 2005.  Accordingly, no hearing 
was held on this matter.


FINDINGS OF FACT

1.	All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claim 
and obtained all relevant evidence designated by the 
veteran.

2.	The average puretone decibel losses and speech 
discrimination percentages from the August 2004 
audiological examination convert to Roman numeral 
designations of II and III for the right and left ears 
respectively.  


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 & Tables VI, 
VIa, VII (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements). 

The Board concludes that the July 2004 letter sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The July 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, that which would demonstrate the 
existence of: (1) an injury in military service or disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease or event in 
service.  The letter clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as service medical 
records, and records held by any Federal agency, to include 
VA hospitals and the Social Security Administration, and 
conveyed that VA already had requested such records.  This 
correspondence also discussed VA's duty to make reasonable 
efforts on the veteran's behalf in attaining relevant records 
not held by any Federal agency, to include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers, provided the 
veteran supplied enough information to enable their 
attainment.  It further stated that VA had requested medical 
treatment records from three private doctors or medical 
centers, but it made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter apprised the veteran that VA had scheduled a medical 
examination for him and that he would be notified shortly.  
It also specifically asked the veteran to provide VA with any 
service or other relevant records in his possession.  The 
Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(reversed on other grounds No. 05-7157 (Fed. Cir. Apr. 5, 
2006)).  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board has determined, as explicated below, through the 
required objective, "mechanical" application of relevant 
regulations, that the veteran's hearing impairment does not 
qualify him for a compensable rating.   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its July 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The veteran in fact did receive an August 2004 VA 
audiological examination, which was thorough in nature and 
adequate for rating purposes.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and him procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II.  Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to ratings for impairment of auditory acuity, 38 
C.F.R. § 4.85 through § 4.87 set forth the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the puretone auditory 
threshold test scores in certain circumstances).  Table VI, 
entitled "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
the Table, and locating the designation found at the 
intersection of those two figures.  38 C.F.R. § 4.85(b) & 
Table VI; see Acevedo-Escobar, supra (noting that the Board 
simply must apply the scores provided by the exam to the 
slots in Table VI to calculate the Roman numeral designation 
for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average).  
It provides that "Table VIa will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
with speech discrimination scores, etc., or when indicated 
under the provisions of § 4.86."  38 C.F.R. § 4.85(c) 
(Emphasis added).  38 C.F.R. § 4.86, in turn, provides that: 
"(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states that "[w]hen 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for hearing loss, as opposed to having 
filed a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
it and objects to it as being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.    

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for an enhancement of an initial disability rating will 
be denied only if a preponderance of the evidence is against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


III. Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an initial 
or staged compensable rating for his service-connected 
bilateral hearing loss.  



a. August 2004 VA Audiological Examination
The veteran's August 2004 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 30, 60, 70 and 
75 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 25, 60, 70 
and 80 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 58.75 for the right ear and 
58.75 for the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 92 percent discrimination for 
the right ear, and 88 percent for the left ear.  In light of 
these scores, the Board notes that 38 C.F.R. § 4.86, relating 
to exceptional patterns of hearing impairment, has no 
application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 58.75 average puretone threshold and 92 percent 
speech recognition leads to a designation of II; application 
of the left ear scores of 58.75 average puretone threshold 
and 88 percent speech recognition likewise leads to a 
designation of III.  Inserting the Roman numeral designations 
of II for the better ear and III for the poorer ear into 
Table VII leads to a disability rating of zero percent.  
According to the results of this examination, therefore, the 
veteran is not entitled to an initial compensable rating.  
See Lendenmann, 3 Vet. App. at 349.

b. October 2004 Pacific Coast Hearing Center Audiological 
Examination
Approximately 2 months after his VA examination, the veteran 
submitted to a private audiological examination at Pacific 
Coast Hearing Center.  The puretone auditory test yielded the 
following results: For the puretone threshold test, in the 
right ear, decibels of 30, 70, 65 and 75 were reported for 
frequencies of 1000, 2000, 3000 and 4000 hertz respectively; 
in the left ear, decibels of 35, 65, 70 and 85 were reported 
at frequencies of 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these puretone threshold scores 
amounted to 60 for the right ear and 63.75 for the left ear.  

Unlike the August 2004 VA examination report, the October 
2004 examination report does not contain any indication that 
the audiologist employed the Maryland (CNC) word list speech 
recognition test, as expressly mandated by 38 C.F.R. 
§ 4.85(a) for evaluation of hearing impairment.  The Board is 
bound by this regulation, and in this regard, it may exercise 
no discretion.  See 38 C.F.R. §§ 4.85, 20.101(a) ("In its 
decisions, the Board is bound by . . . the regulations of the 
Department of Veterans Affairs"); accord Lendenmann, 3 Vet. 
App. at 349.  While the Board notes that the October 2004 
private medical report referenced that the veteran's 
"[s]peech discrimination ability is fair at a comfortable 
listening level," with 60 percent at 45dBHL for the right 
ear and 68 percent at 45dBHL, these notations do not verify 
that the audiologist used the specific Maryland (CNC) test 
required by § 4.85(a).  The absence of such a test therefore 
prevents the Board from rating the veteran's hearing loss 
according to this examination under 38 C.F.R. § 4.85.       

The Board also may not employ the standards for exceptional 
patterns of hearing loss set forth in 38 C.F.R. § 4.86 to 
ascertain a Roman numeral designation under Table VIa.  See 
38 C.F.R. §§ 4.85(c), 4.86(b).  While the October 2004 
puretone threshold scores for the right ear resulted in 30 
decibels and 70 decibels at 1000 and 2000 hertz respectively, 
thus bringing the veteran within the purview of 38 C.F.R. § 
4.86(b) for that ear, the left ear puretone threshold numbers 
of 35 and 65 decibels for 1000 hertz and 2000 hertz 
respectively do not fall within the range of requisite scores 
for applicability of § 4.86(b).  This leaves the Board with 
one Roman numeral designation for the right ear using Table 
VIa, and one Roman numeral designation for the left ear using 
Table VI.  However, as discussed above, the lack of Maryland 
(CNC) test results in the October 2004 private examination 
renders the Board unable to attain a Roman numeral 
designation from Table VI for the left ear because it is 
missing the requisite percentage of speech discrimination 
needed for such a calculation.  38 C.F.R. § 4.85.  
Accordingly, the Board remains unable to use the October 2004 
examination results to compute a rating due to the deficiency 
of that report.

While the Board empathizes with the veteran's impairment, and 
does not dispute the fact that he has a hearing disability, 
the Board must conclude, based on the results of mandatory 
auditory tests and the mechanical application of relevant 
regulations by which the Board is bound, that the level of 
his disability does not rise to a compensable rating.  See 38 
C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101(a).

b. Extraschedular Ratings
As mandated by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2005), whether or not the veteran raised them, 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  There 
has been no showing by the veteran that his service-connected 
hearing loss has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

IV. Conclusion 
For the reasons set forth above, the Board denies the 
veteran's Fenderson appeal for an upward modification of his 
initial disability rating for hearing loss.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.    






ORDER

An initial or staged rating for bilateral hearing loss is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


